Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-39 of U.S. Patent No. 11,030,235. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent patent, USPN 11,030,235.  For example, claim 15 of the present application and corresponding claim 11 of the parent is compared below.

USPN 11,030,235 – Claim 11
Application No. 17/313,545 – Claim 15
A method for navigating through a set of images depicting a scenery, said method comprising: receiving information relating to a subset of images within said set of images, said information comprising metadata of each image within said subset of images, said metadata including a geographical position of an image capturing sensor when acquiring the corresponding image, a viewing angle of the image capturing sensor when acquiring the corresponding image, and image property information, wherein said subset of images is selected from the set of images based upon each image in the subset of images being acquired from a geographical position within a bounding area defined in relation to a start geographical position of navigation and a target geographical position of navigation; receiving weight information for determining similarities between images within said subset of images, said weight information controlling weights to be provided for determining a plurality of different measures of similarities between images within said subset of images based on different types of metadata; calculating a plurality of combined measures of similarity between pairs of images in the subset of images, each combined measure of similarity representing a similarity between the images in a pair of images within said subset of images, said calculating being performed using said metadata and said weight information; 
generating a graph representation, wherein at least one node in the graph representation is associated with an image included in the subset of images and at least one edge in the graph representation is associated with a transition between two images included in the subset of images, and said generating the graph representation is associated with said calculating of the plurality of combined measures of similarity; receiving an indication of a target geographical position associated with a distance in a  direction relative to a viewing angle of a current image; and determining a best ranked path from a first image in the subset of images to a second image in the subset of images, wherein the first image has a geographical position within a distance from the start geographical position that is smaller than a set threshold, the second image has a geographical position within a distance from the target geographical position that is smaller than a set threshold, and the path comprises a number of transitions between images from the first image via intermediate images to the second image; said determining comprising: calculating a transition measure of a path from the first image to the second image as a sum of the combined measures of similarity between pairs of images included in the transitions and associated with a starting node representing the first image and a target node representing the second image in the graph representation; and selecting the best ranked path based on a comparison of the transition measures for paths from the first image to the second image.
A method, comprising: 
receiving information relating to a subset of images within a set of images, the information comprising corresponding metadata of each image within the subset of images, the corresponding metadata including a corresponding geographical position, a corresponding orientation angle of an image capturing device when acquiring the corresponding image, and image property information, wherein the subset of images are selected from the set of images based upon each image in the subset of images being acquired within a bounding area surrounding a geographical position of a current image; receiving weight information for determining similarities between images within the subset of images, the weight information controlling weights to be provided for determining a plurality of different measures of similarities between the images within the subset of images based on the corresponding metadata of the images within the subset of images; and calculating a plurality of combined measures of similarity based on pairwise comparisons of pairs of images in the subset of images, wherein a first subset of the plurality of combined measures of similarity represents a similarity between the current image and a different image within the subset of images and a second subset of the plurality of combined measures of similarity represents a similarity between pairs of images in the subset of images not including the current image, the plurality of combined measures being calculated using the corresponding metadata and the weight information.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-34 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Snavely et al (“Snavely” US 2007/0110338 A1), published on May 17, 2007.
As to claim 15, Snavely teaches “receiving information relating to a subset of images within a set of images, the information comprising corresponding metadata of each image within the subset of images” in par. 25 (“…relating images by proximity makes it possible to find images that were taken nearby, or to the left of, or north of, a selected image, or to find images that contain a close-up of a part of another image.  With knowledge of location and orientation, it is easier to generate morphs between similar photographs, which can make the relationship between different images more explicit, and a browsing experience more compelling…”).
Snavely teaches “the corresponding metadata including a corresponding geographical position, a corresponding orientation angle of an image capturing device when acquiring the corresponding image, and image property information” in par. 25 (“…Location and orientation information can be combined with other metadata, such as date, time, photographer, and knowledge of correspondence between images, to create other interesting visualizations… combined with other metadata, such as date, time, photographer, and knowledge of correspondence between images, to create other interesting visualizations, such as an animation of a building through time”).
 Snavely teaches “wherein the subset of images are selected from the set of images based upon each image in the subset of images being acquired within a bounding area surrounding a geographical position of a current image” in par. 0114 (set of alternate digital photographs with image content with a close-up view are found/selected).  
Snavely teaches “receiving weight information for determining similarities between images within the subset of images, the weight information controlling weights to be provided for determining a plurality of different measures of similarities between the images within the subset of images based on the corresponding metadata of the images within the subset of images” in par. 133 (“…a weighted sum of three terms…”).
Snavely teaches “and calculating a plurality of combined measures of similarity based on pairwise comparisons of pairs of images in the subset of images, wherein a first subset of the plurality of combined measures of similarity represents a similarity between the current image and a different image within the subset of images and a second subset of the plurality of combined measures of similarity represents a similarity between pairs of images in the subset of images not including the current image, the plurality of combined measures being calculated using the corresponding metadata and the weight information” in par. 131 (“…the system may be configured to score stored alternate images according to which have the "best view" of the selected portion of said image content 1000”).
As to claim 24, it is rejected for similar reason as claim 15.
As to claim 33, it is rejected for similar reason as claim 15.

As to claim 16, Snavely teaches “selecting a transition image among the images within the subset of images based on the plurality of combined measures of similarity based on the pairwise comparisons including by classifying a transition between the current image and the selected transition image within the set of images into a selected class among transition class options” in pars. 131-137 and par 139, fig. 5 (“Displaying transitional content allows for smooth, intuitive changes from a first photo in 500 to a second photo in 500”).
Snavely teaches “wherein each transition class option defines a type of transition between a corresponding image pair according to a difference in the corresponding geographical position and a difference in the corresponding orientation angle of the corresponding image pair” in pars. 44, 54 and 55.
As to claim 25, it is rejected for similar reason as claim 16.
As to claim 34, it is rejected for similar reason as claim 16.

As to claim 17, Snavely teaches “determining a transition class of a transition from the current image to the at least one best ranked transition image, and wherein the method further comprises outputting an indication of one or more transition classes associated with the at least one best ranked transition image” in pars. 131-137.
As to claim 26, it is rejected for similar reason as claim 17.

	As to claim 18, Snavely teaches “determining at least one best ranked transition image among the images within the subset of images based on the plurality of combined measures of similarity” in pars. 44, 52, 53.
As to claim 27, it is rejected for similar reason as claim 18.

	As to claim 19, Snavely teaches “generating a graph representation of the images within the subset of images, the graph representation comprising nodes and edges” in par. 53 and par. 52.
As to claim 28, it is rejected for similar reason as claim 19.

As to claim 20, Snavely teaches “wherein the corresponding metadata includes a three- dimensional reconstruction index indicating that the corresponding image is part of a particular sub-model of three-dimensional structure of objects having the three-dimensional reconstruction index” in fig. 4 and pars. 79-80.
As to claim 29, it is rejected for similar reason as claim 20.

As to claim 21, Snavely teaches “wherein the bounding area is updated based on navigation through the set of images” in pars. 45, 82 (bounding box corresponds to bounding area), pars. 100, 112, 146.
As to claim 30, it is rejected for similar reason as claim 21.

As to claim 22, Snavely teaches “wherein the bounding area is determined based at least in part on a viewing angle associated with of the current image” in pars. 45, 82 (bounding box corresponds to bounding area).
As to claim 31, it is rejected for similar reason as claim 22.

	As to claim 23, Snavely teaches “sending a request for information relating to the subset of images, wherein the request comprises an indication of the current image” in pars. 67, 68.
As to claim 32, it is rejected for similar reason as claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165